                         Case 4:19-cv-05286-DMR Document 9 Filed 09/03/19 Page 1 of 4


               1   GIBSON, DUNN & CRUTCHER LLP               FREESE & GOSS, PLLC
                   AUSTIN V. SCHWING, SBN 211696             PEDRO “PETER” DE LA CERDA, SBN 249085
               2     aschwing@gibsondunn.com                   peter@freeseandgoss.com
                   G. CHARLES NIERLICH, SBN 196611
               3     gnierlich@gibsondunn.com                RICHARD A. FREESE, Pro Hac Vice to be filed
                   JOSHUA D. DICK, SBN 268853                  rich@freeseandgoss.com
               4     jdick@gibsondunn.com                    TIM K. GOSS, Pro Hac Vice to be filed
                   PETER C. SQUERI, SBN 286249                 tim@freeseandgoss.com
               5     psqueri@gibsondunn.com                  3500 Maple Avenue, Suite 1100
                   KELSEY J. HELLAND, SBN 298888             Dallas, TX 75219
               6     khelland@gibsondunn.com                 Telephone: (214) 550-5239
                   555 Mission Street, Suite 3000
               7   San Francisco, CA 94105-0921              Facsimile: (214) 722-2101
                   Telephone:    415.393.8200
               8   Facsimile:    415.393.8306                MATTHEWS & ASSOCIATES
                                                             DAVID P. MATTHEWS, Pro Hac Vice to be filed
               9   Attorneys for Defendant JUUL LABS, INC.   2509 Sackett Street
                                                             Houston, TX 77098
           10
                                                             Telephone: (713) 522-7172
           11                                                Facsimile: (713) 535-7135

           12                                                Attorneys for Plaintiff NOAH VERMILLION

           13

           14
                                               UNITED STATES DISTRICT COURT
           15
                                            NORTHERN DISTRICT OF CALIFORNIA
           16

           17      NOAH VERMILLION,                            CASE NO. 4:19-cv-05286-DMR

           18                         Plaintiff,               STIPULATION AND [PROPOSED] ORDER
                                                               TO STAY PROCEEDINGS PENDING JPML
           19            v.                                    RULING

           20      JUUL LABS, INC.,                            Hon. Donna M. Ryu

           21                         Defendant.
                                                               Action Filed:       August 23, 2019
           22                                                  Trial Date:         None Set

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                         STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING JPML RULING
                                                 CASE NO. 4:19-CV-05286-DMR
                          Case 4:19-cv-05286-DMR Document 9 Filed 09/03/19 Page 2 of 4


               1                                               STIPULATION
               2          Pursuant to Civil Local Rule 7-12, Plaintiff Noah Vermillion and Defendant JUUL Labs, Inc.
               3   (“JLI”) (collectively, the “Parties”), by and through their respective counsel of record, hereby
               4   stipulate as follows:
               5          WHEREAS, on July 29, 2019, JLI moved the Judicial Panel on Multidistrict Litigation
               6   (“JPML”) for an order transferring numerous cases presenting common questions of fact and law in
               7   several federal district courts across the country in which JLI is a defendant, and any subsequently
               8   filed tag-along cases, to the U.S. District Court for the Northern District of California for
               9   coordination or consolidation (the “MDL Motion,” MDL No. 2913, Dkt. 1);
           10             WHEREAS, on August 23, 2019, Plaintiff filed the Complaint in this action (Dkt. 1), which
           11      includes factual allegations and legal claims that are substantially similar to those asserted in more
           12      than 20 cases identified in the MDL Motion and subsequent tag-along notices;
           13             WHEREAS, Plaintiff served the Complaint on JLI on August 29, 2019;
           14             WHEREAS, the JPML has set September 26, 2019 as the hearing date for the MDL Motion
           15      (MDL No. 2913, Dkt. 23);
           16             WHEREAS, the JPML’s ruling on the MDL Motion may result in the transfer of this action to
           17      another judge within this district or another judicial district for coordinated and/or consolidated pre-
           18      trial proceedings;
           19             WHEREAS, the Parties believe that it would conserve the resources of the Court and the
           20      Parties to postpone further litigation of this case, including further pleading practice, until the JPML
           21      rules on the pending MDL Motion;
           22             WHEREAS, this action is in its infancy and there has been no responsive pleading or
           23      discovery;
           24             WHEREAS, the requested stay, if granted, would not result in prejudice to any party, and
           25      would be in effect only until the JPML issues its decision;
           26             NOW THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,
           27      and respectfully request that the Court enter an Order establishing the following:
           28

Gibson, Dunn &
                                                                       1
Crutcher LLP
                           STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING JPML RULING
                                                   CASE NO. 4:19-CV-05286-DMR
                          Case 4:19-cv-05286-DMR Document 9 Filed 09/03/19 Page 3 of 4


               1          1.      All proceedings and deadlines, including but not limited to the requirement for
               2   JLI to move to dismiss, answer, or otherwise respond to the Complaint, shall be STAYED in this
               3   action pending further order of the court following the decision of the JPML on the pending
               4   Motion to Transfer Related Cases for Consolidated Pretrial Proceedings (MDL No. 2913,
               5   Dkt. 1); and
               6          2.      In the event the JPML does not transfer this case pursuant to 28 U.S.C. § 1407,
               7   the Parties will promptly notify the Court regarding the outcome of the MDL Motion, and will
               8   propose a timetable for any action with respect to the Complaint that may be required to take
               9   place in this Court.
           10

           11      IT IS SO STIPULATED
           12      Respectfully submitted,
           13      Dated: September 3, 2019                     GIBSON, DUNN & CRUTCHER LLP
           14

           15                                                   By:                /s/ Austin V. Schwing
                                                                                      Austin V. Schwing
           16
                                                                      Attorneys for Defendant JUUL LABS, INC.
           17

           18
                   Dated: September 3, 2019                     FREESE & GOSS, PLLC
           19

           20
                                                                By:                /s/ Pedro “Peter” de la Cerda
           21                                                                     Pedro “Peter” de la Cerda

           22                                                         Attorneys for Plaintiff NOAH VERMILLION
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                      2
Crutcher LLP
                           STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING JPML RULING
                                                   CASE NO. 4:19-CV-05286-DMR
                         Case 4:19-cv-05286-DMR Document 9 Filed 09/03/19 Page 4 of 4


               1                                    ATTORNEY ATTESTATION
               2         I, Austin V. Schwing, hereby attest that concurrence in the filing of this document has been
               3   obtained from the above signatories.
               4

               5                                              By:             /s/ Austin V. Schwing
                                                                                 Austin V. Schwing
               6

               7

               8

               9

           10

           11                                [PROPOSED] ORDER
                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
           12

           13

           14

           15

           16

           17

           18

           19      Dated: ____________________                          ____________________________________
           20
                                                                        THE HONORABLE DONNA M. RYU
           21                                                           UNITED STATES MAGISTRATE JUDGE

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                    3
Crutcher LLP
                         STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING JPML RULING
                                                 CASE NO. 4:19-CV-05286-DMR
